     Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 1 of 34 Page ID #:2717




1
2    Rachel Steinback, SBN 310700               Carol A. Sobel, SBN 84483
     LAW OFFICE OF RACHEL STEINBACK             Monique A. Alarcon, SBN 311650
3
     P.O. Box 291253                            LAW OFFICE OF CAROL SOBEL
4    Los Angeles, CA 90029                      725 Arizona Avenue, Suite 300
5    (t) 213-537-5370                           Santa Monica, CA 90401
     (f) 213-232-4003                           (t) 310-393-3055
6    (e) steinbacklaw@gmail.com                 (e) carolsobel@aol.com
7                                               (e) monique.alarcon8@gmail.com
8    Attorneys for Plaintiffs
9    Additional Counsel on Following Page
10
                      UNITED STATES DISTRICT COURT
11               FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     OMAR ARNOLDO RIVERA MARTINEZ;          Case No.: 5:18-cv-01125-R-GJS
13   ISAAC ANTONIO LOPEZ CASTILLO; JOSUE
14   VLADIMIR CORTEZ DIAZ; JOSUE MATEO DECLARATION OF DR. HOMER
     LEMUS CAMPOS; MARVIN JOSUE GRANDE VENTERS IN SUPPORT OF
15
     RODRIGUEZ; ALEXANDER ANTONIO BUR- PLAINTIFFS’ OPPOSITION TO
16   GOS MEJIA; LUIS PEÑA GARCIA; JULIO CE- DEFENDANTS’ MOTION FOR
17   SAR BARAHONA CORNEJO, as individuals, SUMMARY JUDGMENT
                 PLAINTIFFS,
18         v.
19
20   THE GEO GROUP, Inc., a Florida corpora- Date:     December 17, 2019
     tion; the CITY OF ADELANTO, a municipal Time:     10:00 a.m.
21   entity; GEO LIEUTENANT DURAN, sued in Judge:      Hon. Sheri Pym
22   her individual capacity; GEO LIEUTEN-
     ANT DIAZ, sued in her individual capac-
23
     ity; GEO SERGEANT CAMPOS, sued in his
24   individual capacity; SARAH JONES, sued in
25   her individual capacity; THE UNITED STATES
     OF AMERICA; and DOES 1-10, individu-
26   als;
27
                 DEFENDANTS.
28


                                            1
     Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 2 of 34 Page ID #:2718




1    Catherine Sweetser, SBN 271142
     Kristina Harootun, SBN 308718
2    SCHONBRUN, SEPLOW, HARRIS & HOFFMAN LLP
3    11543 W. Olympic Boulevard
     Los Angeles, CA 90064
4    (t) 310-396-0731
5    (f) 310-399-7040
     (e) csweetser@sshhlaw.com
6
     (e) Kharootun@sshhlaw.com
7
8    Colleen Flynn, SBN 2324281
     LAW OFFICE OF COLLEEN FLYNN
9    3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11
     (f) 213-252-0091
12   (e) cflynn@yahoo.com
13
     Matthew Strugar, SBN 232951
14   LAW OFFICE OF MATTHEW STRUGAR
15   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
16   (t) 323-696-2299
17   (e) matthew@matthewstrugar.com
18
19
20
21
22
23
24
25
26
27
28


                                           2
     Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 3 of 34 Page ID #:2719




1                        DECLARATION OF HOMER VENTERS
2    I, Dr. Homer Venters, declare under penalty of perjury as follows:
3          1.     My name is Homer Venters. I am a physician and epidemiologist with
4    over a decade of experience in providing, improving and leading health services for
5    the incarcerated. I worked for the New York City Jail Correctional Health Service
6    from 2008 to 2017, first as the Deputy Medical Director and ultimately rising to hold
7    the position of Chief Medical Officer, where I was responsible for all physical and
8    mental health services across New York City’s twelve jails, including the develop-
9    ment and oversight of all health policies. During those years I personally cared for
10   over 100 patients following a use of force, I led the development of new security
11   practices to reduce inmate injuries, and I conducted numerous trainings of security
12   staff. I have served as an expert on medical and corrections issues for the past three
13   years and have testified before the U.S. House of Representatives regarding ICE
14   detention conditions. I can testify to the below based on my personal knowledge
15   and expert opinion.
16         2.     I have reviewed discovery materials in this case including the video of
17   the incident, the incident and after-action reports, the depositions of the officers, the
18   policies in effect at the facility, the standards regarding use of force, and the medical
19   records of the plaintiffs.
20         3.     Universally accepted protocol requires that a person subjected to OC
21   should be stripped of any exposed clothing and decontaminated with cool or room
22   temperature water, not hot water. Having been exposed to OC numerous times in
23   my work in the NYC jails, I can attest to the dramatic difference in either soothing
24   or increasing pain from OC based on water temperature. The GEO staff in this case
25   did not follow the basic decontamination steps. Instead, they forced the detainees,
26   in their OC-exposed clothing, into hot showers.
27
28


                                                1
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 4 of 34 Page ID #:2720
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 5 of 34 Page ID #:2721




         EXHIBIT A
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 6 of 34 Page ID #:2722
   Rachel Steinback
   Law Office of Rachel Steinback
   P.O. Box 291253
   Los Angeles, CA 90029

   Re:     Martinez et al. v. GEO Group et al. (Case No. 5:18-cv-01125)

   Ms. Steinback,

   The following report is being presented per your request for my opinions on various
   issues relating to this matter.


   BACKGROUND AND QUALIFICATIONS
   I, Homer Venters, am a physician and epidemiologist with over a decade of experience in
   providing, improving and leading health services for the incarcerated while reducing the
   risk of injury, death and use of force during incarceration. My clinical training includes
   residency training in internal medicine at Albert Einstein/Montefiore Medical Center
   (2007) and a fellowship in public health research (focus on ICE Detention) at the New
   York University School of Medicine (2009). My experience in correctional health includes
   two years visiting detention centers and conducting analyses of physical and mental health
   policies and procedures for persons detained by the U.S. Department of Homeland
   Security. After my fellowship training, I became the Deputy Medical Director of the New
   York City Jail Correctional Health Service. This position included both direct care to
   persons held in New York City’s twelve jails, as well as oversight of medical policies for
   their care. I subsequently was promoted to the positions of Medical Director, Assistant
   Commissioner, and Chief Medical Officer. In the latter two roles, I was responsible for all
   aspects of health services including physical and mental health, addiction, quality
   improvement, re-entry and morbidity and mortality reviews. Part of my duties involved
   oversight of specialty care, radiology, clinical responses to injuries, hunger strikes, and
   development of standardized protocols for injury assessment and treatment. My duties also
   involved design and implementation of crisis intervention teams that included security and
   health staff, as well as alternatives in health and security practices that significantly reduced
   uses of force, injuries and other security incidents.
   I have led approximately 200 quality improvement projects for jail health services,
   approximately 40 of which have become peer-reviewed publications. In addition, I have
   led approximately 100 morbidity and mortality reviews of deaths or serious health
   incidents inside jail. I have testified before the U.S. House of Representatives regarding
   ICE detention conditions and received multiple public health awards and citation by the
   U.S. Supreme Court regarding the links between serious mental illness, solitary
   confinement and self-harm.
   I have been responsible for the development and oversight of all health policies in the New
   York City jail system, including those relating to injury, as well as hospital transfer and the
   care and monitoring of patients. Included in these policies are the hunger strike and injury
   response policies and protocols. I have also personally cared for and evaluated more than
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 7 of 34 Page ID #:2723




   200 persons who were injured or were in the midst of a hunger strike. I have also been the
   primary health leader responsible for coordinating these health policies with policy makers
   in the NYC Department of Corrections and oversight agencies including the NYC Board
   of Correction and the U.S. Department of Justice.
   I have conducted assessments of the health impact of weapons and policies for the
   Department of Correction and have conducted video review of numerous uses of force for
   joint analysis of opportunities for improvement and mechanism of injury. Specific policies
   I have been asked to collaborate on include overall use of force and specific policies
   pertaining to restraint, use of oleoresin capsicum spray and electrical conducive devices. I
   have also conducted approximately 50 trainings for security leadership and line staff both
   in facilities and at the training academy on these matters between 2008 and 2016. De-
   escalation was also part of these trainings on use of force.
   I have also received structured training on the forensic evaluation of torture survivors from
   Healthright International. The elements of this training include history taking, physical
   examination of orthopedic and other injuries and review of photographic evidence. I have
   completed approximately 80 evaluations of torture survivors using the Istanbul Protocol
   format, which is approved by the United Nations and utilized by almost all organizations
   conducting forensic evaluations of torture survivors.
   In March 2017, I left Correctional Health Services of NYC to become the Director of
   Programs for Physicians for Human Rights. In this role, I oversaw all programs of
   Physicians for Human Rights, including training of physicians, judges and law enforcement
   staff. In December 2018 I became the Senior Health and Justice Fellow for Community
   Oriented Correctional Health Services, a nonprofit organization that promotes evidence-
   based improvements to correctional practices across the U.S. I also work as a medical
   expert in cases involving correctional health and I wrote a book on the health risks of jail
   (Life and Death in Rikers Island) which was published in 2019 by Johns Hopkins
   University Press. A copy of my curriculum vitae is attached to this report which includes
   my publications, a listing of cases in which I have been involved and a statement of my
   compensation.


   FACTS AND DATA CONSIDERED
      •   Facility video of incident, 4 views, labelled T1-T4
      •   Complaint 5:18-cv-01125-R-GJS (Martinez et. al, vs. GEO Group et. al.)
      •   General Incident report, GEO Group, Inc., dated 6/12/17 at 06:30
      •   GEO Use of Force Policy, dated 5/13/19
      •   GEO Emergency Procedures ppt, dated 9/13/18
      •   Deposition of Rodrick Gillon
      •   Deposition of Giovanni Campos
      •   Deposition of Jane Lynn Diaz
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 8 of 34 Page ID #:2724




      •   Deposition of LVN Sarah Jones
      •   Deposition of Gilbert Martinez
      •   Deposition of Rebecca Jindi
      •   ICE PBNDS (2011) regarding UOF, Hunger Strike
      •   NCCHS Standards regarding injury, hunger strike
      •   Medical records of Omar Rivera-Martinez
      •   Medical records of Julio Barahona-Cornejo
      •   Medical records of Jose Cortez-Diaz
      •   Medical records of Luis Pena-Garcia
      •   Medical records of Alexander Burgos-Mejia
      •   Medical records of Marvin Grande-Rodriguez
      •   Medical records of Josue Lemus-Campos
      •   Medical records of Isaac Lopez-Castillo
      •   SABRE OC Decontamination Protocol
      •   General Incident and After Action Reports from 6/12/17


   METHODOLOGY
   The methods I employed to conduct analysis of this case involved several steps. This
   methodology is the same or similar to that which I utilize in my professional expert
   engagements, and which experts conducting this type of incident review routinely employ
   in their own work.1 First, I reviewed the video record of the incident in question from the
   multiple vantages provided. I then reviewed the medical records of each plaintiff and
   established a timeline based on those records, as well as the evidence of health services
   and health concerns of each of them relating to this incident. I then reviewed the available
   security documents relating to the use of force as well as depositions of parties involved.
   Next, I reviewed relevant policies of ICE and GEO to compare the actions of staff to the
   video records, staff reports and patient records to formulate my specific opinions,
   immediately below. Following that I provide the details of my incident review.
   OPINION
   Based on the totality of my training, education, and experience in corrections, medicine,
   healthcare administration and epidemiology, as an administrator, practitioner, trainer,
   educator, and consultant, I have developed the following opinions to a reasonable degree
   of professional certainty.
      1. GEO security staff used force in a manner that was inconsistent with GEO use of
         force policy and ICE standards on Use of Force. Both the ICE PBNDS and GEO

   1 I was part of numerous use of force incident reviews in my capacity as Chief Medical
   Officer, Assistant Commissioner and Medical Director and participated in a similar
   incident review process to the one I used in this case.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 9 of 34 Page ID #:2725




         policies on use of force make clear that security staff should only use force when
         nonviolent methods have failed. GEO policy states that, “The use of physical
         force is restricted to instances of justifiable self-defense, protection of others,
         protection of property, and prevention of escapes, and then only as a last resort
         and in accordance with appropriate statutory authority.” The ICE PBNDS makes
         it clear that before proceeding with a planned use of force, security staff must
         attempt to de-escalate a situation, including, “Before authorizing the calculated
         use of force, the on-site ranking detention official, a designated health
         professional and others as appropriate shall assess the situation.” Review of video
         from this incident reveals several clear elements that indicate force was not
         required when it was used.
              a. Detainees were not posing a security threat to anyone. The men seated at
                  the tables were not threatening anyone and their actions were not placing
                  anyone else in danger. Escalation of this incident occurred because of the
                  actions of GEO security staff, with detainees not posing any threat to
                  themselves or others seated at two tables. Only when security staff sprayed
                  them with OC and started to pull them away from a seated position did
                  any of the men swing their elbows, apparently to maintain their position
                  seated at the table with interlocked arms. Deposition of security staff make
                  clear that returning the detainees to their bunks for the purpose of the
                  morning count was not an emergency because detainees were routinely
                  held off the count or actually counted in multiple ways on a regular basis.
              b. GEO staff did not exhaust the use of force continuum before using force.
                  Their effort to de-escalate the conflict with detainees was minimal, at best,
                  and fell below generally accepted de-escalation practices. Both ICE and
                  GEO policy make clear that before force can be used, whether through
                  taking hold of a detainee, or using OC, there must be an attempt to de-
                  escalate and resolve the situation through talking. Video review shows the
                  supervisor primarily and brandishing the large OC canister. She repeatedly
                  circles the tables where detainees are seated and appears to wave the OC
                  canister at them while issuing commands, but there is no apparent effort
                  by her to establish any dialogue with the detainees. In deposition
                  testimony, the supervisor states that she was issuing orders to the
                  detainees, and that her orders were translated into Spanish, but testimony
                  from the other officers and reports of the plaintiffs do not bear this out.
                  By not taking appropriate time or relying on translation in her verbal
                  interactions with the plaintiffs, the supervisor skips the first and most
                  effective tool in correctional conflict response: de-escalation. Instead, she
                  appears to move directly to use of force.
              c. Facial trauma sustained by plaintiffs during the incident would not have
                  resulted from exposure to OC spray. At least 4 of the detainees involved in
                  this incident sustained injuries including abrasions. In several instances,
                  injury reports and clinical records were marked as ‘No injury’ alongside
                  obvious record of an injury occurring. These injuries may have occurred
                  after the time when detainees are seen on video being removed from the
                  common area and may represent further inappropriate use of force, which
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 10 of 34 Page ID #:2726




                could include being slammed against walls or other immovable surfaces
                after being restrained.
             d. Health staff were not notified or consulted about the planned use of force
                for consideration of special medical vulnerabilities. ICE and GEO policies
                require that security staff consult with health staff before planned uses of
                force. ICE use of force policy mandates in the ‘Confrontation Avoidance’
                section of this policy that “Before authorizing the calculated use of force, the
                on-site ranking detention official, a designated health professional and others
                as appropriate shall assess the situation. Taking into account the detainee’s
                history and the circumstances of the immediate situation, they shall determine
                the appropriateness of using force.” This policy is a correctional standard
                that allows for identification of people with medical or mental health
                concerns that could make them more vulnerable to injury or death during
                use of force, and also allows for health staff to attempt de-escalation in
                concert with security staff. Although a nurse was present in the housing
                area at the time of the use of force, there is no evidence that the nurse was
                consulted or was part of a plan to determine how to resolve the situation
                with the heath information of the detainees in mind and with the least
                amount of force necessary.

      2. GEO security staff violated GEO policy, ICE policies, and generally accepted
         correctional and healthcare policies and practices when they denied detainees
         exposed to OC spray access to basic health and decontamination care. After
         exposure to OC, a person without obvious life-threatening injuries should be
         taken to an area where they can have their eyes washed or flushed, remove their
         clothes and shower, and put on new clothes and receive their injury evaluation.
         Based on the depositions of security staff, UOF reports and data from inmate
         medical records, it appears as if some of the detainees were taken to an intake area
         where they were placed in hot showers with their clothes on and without any
         access to eye wash/flush or changing their clothes. Medical staff did not
         document any efforts at eye wash/flush or other decontamination in their post-OC
         encounters with detainees. Consequently, it appears as if no efforts were made to
         flush or wash OC from the eyes of detainees, which would cause significant,
         unnecessary and predictable pain. In addition, relying on hot water as the primary
         method to wash off the OC would actually increase pain, which is why cool or
         room temperature water or cleansing solution is the universally recommended
         response. Having been exposed to OC numerous times in my work in the NYC
         jails, I can attest to the dramatic difference in either soothing or increasing pain
         from OC based on water/solution temperature. Additionally, a person in pain from
         OC exposure would be unlikely to expose their eyes to extremely hot water. The
         standard in correctional settings is to have either eye wash stands available for
         detainees after OC use, as the first step in decontamination before shower and
         clothes change, or portable eye wash kits ready for the same purpose. Many of the
         same manufacturers that provide security tools and weapons also provide
         decontamination kits and stands with this basic advice. For example, one major
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 11 of 34 Page ID #:2727




         security contractor of ICE and other Federal law enforcement agencies, Sabre,
         recommends the following steps for detainees after OC exposure:
                 a) Remove them from contaminated area.

                 b) Assess potential medical concerns.

                 c) Reassure the subject that effects are temporary, and that you’ll assist in
                    providing relief.

                 d) Remove any contaminated clothing (if appropriate) and seal in plastic
                    bag.

                 e) Soak cloth in cool, clean water and use to wipe subject’s skin – but
                     don’t rub the eyes.

                 f) Flush eyes and skin with cool, clean water

                 g) Encourage subject to strobe eyes, creating natural tears, especially if
                    no water source is available. Ask subject to close eyes tightly and then
                    open widely, and repeat a number of times to produce a stream of
                    tears. Don’t use your hands to help subject open and close eyes.
         These steps represent the standard in correctional practice and any security
         services that employs OC spray should have mechanisms in place to ensure that
         each of these steps is followed after OC exposure. Failure of GEO staff to follow
         these basic decontamination steps served to inflict prolonged pain on a person
         exposed to OC and also cause secondary contamination in the places they are
         held, including health clinics, intake pens and housing areas.

      3. GEO security staff violated GEO and ICE policies by responding with force
         instead of first notifying and involving health staff regarding a declared hunger
         strike. In the ICE Hunger Strike policy, under the section on ‘Initial Referral’, the
         policy mandates that “Procedures for identifying and referring a detainee suspected
         or announced to be on a hunger strike to medical staff shall include obtaining from
         qualified medical personnel an assessment of whether the detainee’s action is
         reasoned and deliberate, or the manifestation of a mental illness.” Referring
         detainees who declare a hunger strike to medical staff is an essential first
         response, since in my experience treating numerous patients on hunger strikes,
         this step by detainees often reflects a conflict between the detainees and security
         staff, and health staff can often use the clinical assessment as a means to de-
         escalate this conflict. This step of initial evaluation was not possible because GEO
         staff resorted to a use of force. Depositions by security staff make clear that while
         some security staff were unaware of the hunger strike when they responded to the
         unit, the security supervisor was and had ample time to consider notification of
         health staff to discuss the hunger strike response before proceeding with a use of
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 12 of 34 Page ID #:2728




          force. Combined with the lack of any meaningful attempts to de-escalate the
          situation, the lack of notification of health staff about this hunger strike until after
          the use of force represents a missed opportunity for a peaceful resolution to the
          incident.

      4. Plaintiffs’ failure to seek medical care upon their release from ICE custody was
         typical of how formerly-incarcerated patients behave. My extensive experience in
         caring for injured patients, as well as in overseeing a discharge planning service in
         the NYC jail system, is that patients who leave custody commonly do not seek
         care – even when they have pressing medical and mental health problems. There
         are multiple reasons that patients give for not seeking care after release, most
         notably that they are more focused on pressing family, employment and legal
         demands and cannot find time to care for themselves. This problem is so
         commonplace that under my leadership, the New York City correctional health
         services developed teams of staff to provide transportation to medical
         appointments and to help with special and legal service needs, all as a means to
         increase the likelihood of continuing care. Having coordinated care for at least 50
         patients leaving ICE custody, I am quite certain that the barriers to seeking care
         are even greater, given concerns about deportation and repeated detention.2
   INCIDENT REVIEW DETAILS
   Video. Review of the four video clips show in incident between 9 men seated at two
   tables and security staff, including one female staff member in a white shirt, apparently a
   supervisor, and 6-10 other staff members in blue shirts. The video clips start at time mark
   9:15 am3 and from the start of the clips, the men are observed sitting at two tables, four
   men at one, five at the second, talking and not otherwise moving. At approximately 9:32,
   the female security staffer in a white shirt approaches the tables waving a large OC
   device. She appears to be yelling at the tables as she is walking over and waving the OC
   dispenser and followed by 6-8 officers behind her who fan out behind her. She appears to
   put the OC dispensed down on the table in front of the men at the table and then walk off.
   There does not appear to be any effort to converse with the men at the table by the
   supervisor or other officers at this point. The supervisor returns shortly after (9:33) and
   has an interaction of approximately 20 seconds with one table, pointing to another are of
   the housing area before she uses her radio and walks around the tables while on her radio
   for another minute. No staff appear to be engaging with the men at the table at this time.
   The supervisor returns to one of the tables at 9:35 and appears to speak with the men


   2 Diversion of patients with mental illness from court-ordered care to immigration
   detention.Venters H, Keller AS. Psychiatr Serv. 2012 Apr;63(4):377-9. And
   Medical advocacy on behalf of detained immigrants. Venters HD, Foote M, Keller AS.
   J Immigr Minor Health. 2011 Jun;13(3):625-8.
   3 This time represents the video timestamp. Incident reports indicate the true time to be
   approximately 6 am.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 13 of 34 Page ID #:2729




   seated there for 10-20 seconds and again walks away. One officer approaches the other
   table at this time and begins speaking with the men there for approximately one minute
   while the supervisor paces around the tables, occasionally raising the OC dispenser
   toward the men. At 9:37, all of the officers walk away from the table followed by the
   supervisor. One officer stays and speaks with the men at the table for approximately one
   minute before the supervisor and other officers return. At 9:38, the supervisor appears to
   wave the OC dispenser around and the men at the tables lock arms as the supervisor
   sprays the OC at the men at one table. She appears to spray the OC at two men on one
   side of a table who the other security staff then pick up and pull away from the table onto
   the ground. The supervisor appears to wave the OC dispenser at other men near their beds
   who are watching the incident and they appear to quickly move away. The supervisor
   then approaches the men on the ground who are being held by security staff and appears
   to spray them a second and possibly third time with OC before they are led/dragged away
   and she again brandishes the OC dispenser at men who are watching, but not part of the
   incident. The supervisor then approaches the other table (9:39) and sprays one of the men
   with the OC dispenser as officers grab the man being sprayed and pull him away. Based
   on this review, I do not have any doubts that the supervisor both brandished and sprayed
   the OC. As she follows, she points the OC dispenser at the two men remaining at the first
   table, though it is unclear if she sprayed them. At this point the two men leave their table
   and join the four at the other table. Officers and the supervisor return to the table and lead
   one of the men away at 9:40 without apparent difficulty or OC use. Over the following
   several minutes, the supervisor circles the table, occasionally approaching and either
   brandishing or spraying the OC canister. Men at the table are taken one by one, dragged
   or pulled away by officers. At 9:27, the two remaining men are pulled to the ground by
   several officers each and after being restrained, dragged away. During this incident, no
   efforts to strike or push any officer is seen on the part of the men being subject to uses of
   force, although one instance of a detainee elbowing an officer is noted once the efforts to
   restrain and remove detainees started.
   UOF report. The use of force report includes the names of the following 9 men as being
   involved, Omar Rivera-Martinez, Julio Barahona-Cornejo, Jose Cortez-Diaz, Julio
   Valadares-Jimenez, Luis Pena-Garcia, Alexander Burgos-Mejia, Marvin Grande-
   Rodriguez, Josue Lemus-Campos and Isaac Lopez-Castillo. This report indicates that a
   letter declaring a hunger strike was received at 06:25 that am and given to a supervisor at
   06:30. This report indicates that the writer later responded to a ‘disturbance’ involving
   the same detainees, who were seated at tables and refusing to move. According to the
   report, when the detainees refused to comply with orders to move, they were sprayed
   with pepper spray. The supervisor’s assessment section of this form is blank, though
   there is an illegible supervisor signature. The next page in this file is a Correct Care
   ‘Medical Report on Injuries/Non-Injuries’ form for Rodrick Gillon that indicates no
   injuries. This exam is documented as occurring at 09:00 am and the incident at 06:30 am.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 14 of 34 Page ID #:2730




   Medical records; Omar Rivera-Martinez. A UOF report is included in the medical records
   file which indicates that at 06:30 on 6/12/17, commands were given by security staff for
   Mr. Rivera-Martinez and others to disperse from the table they were seated at and after
   multiple commands, OC was used along with physical force to remove them. No mention
   is made of any de-escalation attempts or of any hunger strike document, demands or
   protocol. No mention is made of what language was used to communicate by either the
   officers of supervisor with the detainees and deposition testimony of the officers suggest
   that no translation was conducted when she issued her commands. Standard correctional
   practice would involve attempts to de-escalate after initial commands were not followed,
   especially when no threat of violence was evident. Standard correctional practice would
   also include documentation as to whether or not verbal communication occurred in
   Spanish and who acted as translator. According to the UOF report, after OC exposure,
   detainees were taken to medical intake for decontamination and medical evaluation.
   There is no indication of how Mr. Rivera-Martinez came to sustain facial trauma during
   this UOF.
   A nursing encounter is present from 11 am for Mr. Rivera-Martinez that includes ‘Vitals
   post pepper spray’ as an encounter reason. No blood pressure, physical examination or
   other information is documented. A notation is made by RN Holmgren after the
   incomplete vital signs indicates that the patient is cleared for general population. No
   mention is made of clothes change, eye or face irrigation or presence of irritation, or
   other effects of OC exposure.
   Another nursing encounter is present approximately one hour later at 12:14 pm, with a
   full set of vital signs. This note includes that Mr. Rivera-Martinez reports he was shoved
   against a wall and that he lost a crown or tooth and that he has right shoulder and arm
   pain. The note includes that Mr. Rivera-Martinez has limited ROM (presumably his
   shoulder) but no apparent deformity. This encounter indicates that Mr. Rivera-Martinez is
   not cleared for RHU and that Dr. Medrano has been informed. No mention is made of
   clothes change, eye or face irrigation or presence of irritation, or other effects of OC
   exposure.
   An encounter with Dr. Medrano is documented at approximately the same time (signed at
   approximately 8:30 am 6/13/17). This encounter notes that Mr. Rivera-Martinez has pain
   in his shoulder and a missing tooth without active bleeding. The examination in this
   encounter includes “FROM as tested with handcuffs.” No mention is made of clothes
   change, eye or face irrigation or presence of irritation, or other effects of OC exposure.
   Dr. Medrano also filled out a paper injury form that indicted the injury to Mr. Rivera-
   Martinez’s tooth and shoulder. No mention is made of clothes change, eye or face
   irrigation or presence of irritation, or other effects of OC exposure.
   A refusal is present for x-ray, anatomical site unspecified.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 15 of 34 Page ID #:2731




   Another encounter is documented with Dr. Medrano on 6/13/17 re hunger strike, in
   which laboratory tests are ordered, Ensure supplementation ordered and a document on
   starvation given to Mr. Rivera-Martinez, unclear if in Spanish or English.
   A hunger strike encounter is also documented on the same day with the psychologist, Dr.
   Deulen and another note from the same day indicates that a starvation sheet in Spanish
   was offered to Mr. Rivera-Martinez. Dental encounter on 6/14/17 after the initial incident
   indicate missing tooth #7 and that the materials needed for Mr. Rivera-Martinez’s bridge
   work are not available.
    Sick call slip from 6/14/17 indicates that Mr. Rivera-Martinez is requesting an x-ray.
   In a nursing encounter on 6/16/17, Mr. Rivera-Martinez reports being struck in the face
   by another detainee and thinking his nose was fractured and requests an x-ray, which was
   ordered by Dr. Medrano.
   In a subsequent encounter with Dr. Deulen on 7/6/17 for hunger strike, Mr. Rivera-
   Martinez reports feeling traumatized from the use of force and also believing that his
   nose had been broken. The psychologist records that Mr. Rivera-Martinez affect is hostile
   but does not inquire about the trauma in terms of impact on sleep, mood, socialization or
   what the symptoms associated with the trauma are.
   An RHU Clinical Segregation Data Checklists are present from 6/14/17, 6/21/17. This
   form includes multiple references to mental health services being received by Mr. Rivera-
   Martinez but does not include any diagnosis of mental health problem aside from being
   on hunger strike.
   A security order for 10 days of segregation is present, with the reason given of inciting a
   demonstration.
   Staff IDP representatives policy, designated as M. Magero
   Medical records of Julio Barahona-Cornejo. An OC spray encounter is present for
   6/12/17, vital signs include heart rate elevated to 105 but there is no mention of OC
   decontamination, irrigation of eyes, change of clothes. The injury form filled out at this
   time includes mention of an elbow abrasion that is not mentioned in the clinical
   encounter and also includes documentation of tachycardia to 119.
   A hunger strike encounter 6/13/17 is present with Dr. Medrano and where the heart rate is
   still elevated to 105, without any comment or assessment of tachycardia. No mention of
   the reason for tachycardia is given and in the cardiac exam, Dr. Medrano documents a
   regular rate. In the assessment, Dr. Medrano indicates more frequent encounters will be
   provided for any signs of dehydration.
   Hunger strike encounters are also present 6/13/17 and 6/14/17 with Dr. Dueler when he is
   recorded as ending his hunger strike.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 16 of 34 Page ID #:2732




   Medical records of Jose Cortez-Diaz. Mr. Cortez-Diaz, who is under treatment by the
   health service for hypertension with an ACE inhibitor, has an OC spray encounter on
   6/12/17. This encounter includes vital signs taken at 12:30 pm and an abnormal heart rate
   of 123, elevated blood pressure of 172/98 and elevated respiratory rate of 24. This
   encounter includes the following assessments, “Baseline and Stable-Yes”, “Is it necessary
   to notify physician/provider-No”, “No injury noted. Right ear abrasion”, “Cleared for
   RHU” There is no mention of OC decontamination, irrigation of eyes, change of clothes.
   A right ear abrasion is noted as the only injury in this encounter as well as the injury
   form. Another encounter the same day is documented for “BP Check” without any vital
   signs being recorded or other evidence that Mr. Cortez-Diaz was assessed.
   Hunger strike encounter 6/13/17, indicates the patient reporting that security staff yelled
   at them the day before in English “She shouted at us in English and we didn’t
   understand.” Dr. Harris records “I explain to him that hunger strikes are dangerous for his
   health and are very unlikely to work. I know you’re telling me the truth but maybe it will
   do something for others who will receive better treatment.”
   Multiple hunger strike encounters are documented between 6/13/17 and 6/26/17.
   An encounter with Dr. Medrano 6/27/17, states no longer on hunger strike.
   An encounter with Dr. Harris 6/27/17, indicates no distress, hunger strike ongoing.
   GEO staff member Madero is designated as IDP rep
   Medical records of Luis Pena-Garcia. An OC spray encounter is present for 6/12/17 at
   12:23, vital signs include heart rate elevated to 104 but there is no mention of OC
   decontamination, irrigation of eyes, change of clothes. The injury form filled out at this
   time includes mention of right elbow and left knee abrasions that are not mentioned in the
   clinical encounter and also includes documentation of tachycardia to 104. A second
   encounter approximately one hour later does include mention of the abrasions, and the
   vital signs are more elevated, with blood pressure of 150/88 and heart rate at 119. This
   encounter includes the following assessments “Baseline and Stable-Yes”, “Is it necessary
   to notify physician/provider-No”, “Cleared for RHU” There is no mention of OC
   decontamination, irrigation of eyes, change of clothes.
   A hunger strike encounters are present 6/13/17 with Dr. Harris as well as 6/13/17 and
   6/14/17 with Dr. Medrano when he is recorded as ending his hunger strike.
   Medical records of Alexander Burgos-Mejia. An OC spray encounter is present for
   6/12/17 at 12:44, vital signs include heart rate elevated to 107 and respiratory rate
   elevated to 24. The encounter does not include any mention of OC decontamination,
   irrigation of eyes, change of clothes. This encounter includes the following assessments
   “Baseline and Stable-Yes”, “Is it necessary to notify physician/provider-No”, “Cleared
   for RHU”. No explanation or assessment of the abnormal vital signs is documented. The
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 17 of 34 Page ID #:2733




   injury form filled out at this time documents heart rate of 107 and respiratory rate of 24
   as well as irritation of the arms due to OC exposure.
   A hunger strike encounters are present 6/13/17 with Dr. Harris where the assessments
   include “adjustment disorder mixed with and depression.” No mention is made of
   placement in solitary confinement and the treatment includes CBT. Hunger strike
   encounters are also present with Dr. Medrano on the same day and Dr. Chavira the
   following day when the hunger strike is ended.
   Medical records of Marvin Grande-Rodriguez. An OC spray encounter is present for
   6/12/17 at 12:11, vital signs include heart rate elevated to 105 and blood pressure
   elevated to 144/72. An abrasion to the left ear is also noted. The encounter does not
   include any mention of OC decontamination, irrigation of eyes, change of clothes. This
   encounter includes the following assessments “Baseline and Stable-Yes”, “Is it necessary
   to notify physician/provider-No”, “Cleared for RHU”. No explanation or assessment of
   the abnormal vital signs is documented. The injury form filled out at this time documents
   the abnormal vital signs and ear abrasion.
   Hunger strike encounters are present 6/13/17 with Dr. Medrano and Dr. Chavira.
   Dr. Deulen and on 6/14/17 when the patient is documented as ending the hunger strike.
   Medical records of Josue Lemus-Campos. An OC spray encounter is present for 6/12/17
   at 12:59, vital signs include heart rate of 124, blood pressure of 185/99 and respiratory
   rate of 24. The encounter mentions burning of the skin from OC exposure but does not
   does not include any mention of OC decontamination, irrigation of eyes, change of
   clothes. This encounter includes the following assessments “Baseline and Stable-Yes”,
   “Is it necessary to notify physician/provider-No”, “No apparent distress”, “RHU
   Cleared”. No explanation or assessment of the abnormal vital signs is documented. The
   injury form filled out at this time documents heart rate of 124, blood pressure of 185/99
   and respiratory rate of 24 as well as “c/o burning on skin” because of OC exposure and
   concludes “no acute distress noted”.
   A hunger strike encounters is present 6/13/17 in which Dr. Deulen characterizes the
   patient in the following manner “appears to be proleptic in that he believes that he has
   [sic] going to get a high bond.” Dr. Deulen further includes in the treatment section of the
   encounter “Discussed with him about the hazards of not eating and also following the
   established process for immigration in this country.”
   Hunger strike encounters were also present with Dr. Medrano on the same day and
   6/14/17 when the patient is documented as ending the hunger strike.
   Medical records of Isaac Lopez-Castillo. An OC spray encounter is present for 6/12/17 at
   1:08 PM, vital signs within normal limits. The physical examination is also free of any
   findings but the assessment section includes “No injury noted. Right forearm and left
   neck to have abrasion with no open skin. Cleared for RHU.” The encounter does not
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 18 of 34 Page ID #:2734




   include any mention of OC decontamination, irrigation of eyes, change of clothes. The
   injury form filled out at this time documents the same two abrasions and documents
   injuries as “None.”
   A hunger strike encounter is present 6/13/17 in which Dr. Deulen’s only treatment
   documentation is “Discussed wisdom of strategy.” Hunger strike encounters were also
   present with Dr. Medrano on the same day and Dr. Harris on 6/14/17 when the patient is
   documented as ending the hunger strike.


   SUMMARY
   Based on my education, training and experience, GEO staff improperly and unnecessarily
   escalated a situation that was not obviously (or even inherently) dangerous, causing
   unnecessary harm to detainees in this case. The lack of any apparent de-escalation efforts
   by the security staff, particularly by the supervisor who appeared to dramatically escalate
   the likelihood of force being used, represents a clear deviation from generally accepted
   correctional standards, GEO policies and ICE PBNDS. GEO security staff faced no
   imminent or apparent threat of violence from the men seated at the table, and while their
   refusal to move could have interrupted the operations of security staff, there is no
   indication that it posed an immediate threat of violence that would necessitate forgoing
   efforts to de-escalate the conflict. In addition to an absence of de-escalation efforts, the
   security staff engaged in this planned use of force instead of contacting health staff for
   their assistance in responding to a hunger strike, also a violation of GEO policies. Finally,
   the placement of people with OC exposure into hot showers and denial of other care for
   OC exposure represents an intentional infliction of pain and suffering, since immediate
   eye wash/flush is required to address the most painful aspect of OC exposure, and prompt
   change of clothes is also required. These actions represent gross deviations from
   generally accepted correctional practices.


   Homer Venters, MD, MS                                                         10/14/2019
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 19 of 34 Page ID #:2735




                                             Vitae
                            Dr. Homer D. Venters
                        10 ½ Jefferson St., Port Washington, NY, 11050
                          hventers@gmail.com, Phone: 646-734-5994



   ______________________________________________________    __
   HEALTH ADMINISTRATOR          PHYSICIAN      EPIDEMIOLOGIST

                                      Professional Profile
   •   International leader in provision and improvement of health services to patients with
       criminal justice involvement.
   •   Successful implementer of nations’ first electronic health record, performance
       dashboards and health information exchange among pre-trial patients.
   •   Award winning epidemiologist focused on the intersection of health, criminal justice
       and human rights in the United States and developing nations.
   •   Leader in design and implementation of health and security practices to reduce injury
       and death.


                                   Professional Experience
   Senior Health and Justice Fellow, Community Oriented Correctional Health Services (COCHS),
   12/1/18-present.

   o   Lead COCHS efforts to expand Medicaid waivers for funding of care for detained persons
       relating to Substance Use and Hepatitis C.
   o   Conduct trainings for correctional staff on injury response and reduction.
   o   Develop and implement COCHS strategy for promoting non-profit models of diversion and
       correctional health care.


   Medical/Forensic Expert, 3/2016-present

   o   Provide expert input, review and testimony regarding health care, quality improvement,
       electronic health records and data analysis in detention settings.


   Director of Programs, Physicians for Human Rights, 3/16-11/18.

   o   Lead medical forensic documentation efforts of mass crimes against Rohingya and Yazidi
       people.
   o   Initiate vicarious trauma program.
   o   Expand forensic documentation of mass killings and war crimes.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 20 of 34 Page ID #:2736




   o   Develop and support sexual violence capacity development with physicians, nurses and
       judges.
   o   Expand documentation of attacks against health staff and facilities in Syria and Yemen.


   Chief Medical Officer/Assistant Vice President, Correctional Health Services, NYC Health and
          Hospitals Corporation 8/15-3/17.

   o   Transitioned entire clinical service (1,400 staff) from a for-profit staffing company model to
       a new division within NYC H + H.
   o   Developed new models of mental health and security practices that significantly lowered
       morbidity and other adverse events, including de-escalation.
   o   Connected patients to local health systems, DSRIP and health homes using approximately $5
       million in external funding (grants available on request).
   o   Reduced overall mortality in the nation’s second largest jail system.
   o   Increased operating budget from $140 million to $160 million.
   o   Implemented nation’s first patient experience, provider engagement and racial disparities
       programs for correctional health.


   Assistant Commissioner, Correctional Health Services, New York Department of Health and
           Mental Hygiene, 6/11-8/15.

   o   Implemented nation’s first electronic medical record and health information exchange for
       1,400 staff and 75,000 patients in a jail.
   o   Developed bilateral agreements and programs with local health homes to identify
       incarcerated patients and coordinate care.
   o   Led development of new security practices aimed at reducing injury and death. This
       included training on how to avoid striking inmates’ heads during use of force to reduce brain
       injuries.
   o   Increased operating budget of health service from $115 million to $140 million.
   o   Established surveillance systems for injuries, sexual assault and mental health that drove
       new program development and received American Public Health Association Paper of the
       Year 2014.
   o   Personally cared for and reported on over 100 patients injured during violent encounters
       with jail security staff.


   Medical Director, Correctional Health Services, New York Department of Health and Mental
          Hygiene, 1/10-6/11.

   o   Directed all aspects of medical care for 75,000 patients annually in 12 jails, including
       specialty, dental, primary care and emergency response.
   o   Direct all aspects of response to infectious outbreaks of H1N1, Legionella, Clostridium
       Difficile.
   o   Developed new protocols to identify and report on injuries and sexual assault among
       patients.
   o   Conducted numerous trainings of security staff on traumatic brain injury, head trauma and
       injury avoidance and behavioral health.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 21 of 34 Page ID #:2737




   Deputy Medical Director, Correctional Health Services, New York Department of Health and
          Mental Hygiene, 11/08-12/09.

   o    Developed training program with Montefiore Social internal medicine residency program.
   o    Directed and delivered health services in 2 jails.
   o    Conducted trainings of security staff on communicable diseases, substance withdrawal and
        injury prevention.


   Clinical Attending Physician, Bellevue/NYU Clinic for Survivors of Torture, 10/07-12/11.



   Clinical Attending Physician, Montefiore Medical Center Bronx NY, Adult Medicine, 1/08-11/09.


                                      Education and Training
   Fellow, Public Health Research, New York University 2007-2009. MS 6/2009

   Projects: Health care for detained immigrants, Health Status of African immigrants in NYC.

   Resident, Social Internal Medicine, Montefiore Medical Center/Albert                       Einstein
          University7/2004- 5/2007.

   M.D., University of Illinois, Urbana, 12/2003.

   M.S. Biology, University of Illinois, Urbana, 6/03.

   B.A. International Relations, Tufts University, Medford, MA, 1989.



                              Academic Appointments, Licensure
   Clinical Associate Professor, New York University College of Global Public Health, 5/18-present.

   Clinical Instructor, New York University Langone School of Medicine, 2007-2018.


   M.D. New York (2007-present).


                                                 Media
   TV

   Amanpour & Company, NPR/PBS re Life and Death in Rikers Island 4/15/19.

   CNN, Christiane Amanpour re Forensic documentation of mass crimes against Rohingya.
   7/11/18.

   i24 Crossroads with David Shuster re health crisis among refugees in Syria. 7/6/18.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 22 of 34 Page ID #:2738




   Canadian Broadcasting Corporation TV with Sylvie Fournier (in French) re crowd control
   weapons. 5/10/18

   i24 Crossroads with David Shuster re Cholera outbreak in Yemen. 2/15/18.

   China TV re WHO guidelines on HIV medication access 9/22/17.

   Radio/Podcast

   Fresh Air with Terry Gross, NPR re Life and Death in Rikers Island, 3/6/19.

   Morning Edition, NPR re Life and Death in Rikers Island, 2/22/19.

   LeShow with Harry Sherer re forensic documentation of mass crimes in Myanmar, Syria, Iraq.
   4/17/18.


                                  Peer Reviewed Publications
   Parmar PK, Leigh J, Venters H, Nelson T. Violence and mortality in the Northern Rakhine State
   of Myanmar, 2017: results of a quantitative survey of surviving community leaders in
   Bangladesh. Lancet Planet Health. 2019 Mar;3(3):e144-e153.


   Venters H. Notions from Kavanaugh hearings contradict medical facts. Lancet. 10/5/18.

   Taylor GP, Castro I, Rebergen C, Rycroft M, Nuwayhid I, Rubenstein L, Tarakji A, Modirzadeh
   N, Venters H, Jabbour S. Protecting health care in armed conflict: action towards accountability.
   Lancet. 4/14/18.

   Katyal M, Leibowitz R, Venters H. IGRA-Based Screening for Latent Tuberculosis Infection in
   Persons Newly Incarcerated in New York City Jails. J Correct Health Care. 2018 4/18.


   Harocopos A, Allen B, Glowa-Kollisch S, Venters H, Paone D, Macdonald R. The Rikers Island
   Hot Spotters: Exploring the Needs of the Most Frequently Incarcerated.
   J Health Care Poor Underserved. 4/28/17.

   MacDonald R, Akiyama MJ, Kopolow A, Rosner Z, McGahee W, Joseph R, Jaffer M, Venters
   H. Feasibility of Treating Hepatitis C in a Transient Jail Population.
   Open Forum Infect Dis. 7/7/18.

   Siegler A, Kaba F, MacDonald R, Venters H. Head Trauma in Jail and Implications for Chronic
   Traumatic Encephalopathy. J Health Care Poor and Underserved. In Press (May 2017).

   Ford E, Kim S, Venters H. Sexual abuse and injury during incarceration reveal the need for re-
   entry trauma screening. Lancet. 4/8/18.

   Alex B, Weiss DB, Kaba F, Rosner Z, Lee D, Lim S, Venters H, MacDonald R. Death After Jail
   Release. J Correct Health Care. 1/17.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 23 of 34 Page ID #:2739




   Akiyama MJ, Kaba F, Rosner Z, Alper H, Kopolow A, Litwin AH, Venters H, MacDonald R.
   Correlates of Hepatitis C Virus Infection in the Targeted Testing Program of the New York City
   Jail System. Public Health Rep. 1/17.

   Kalra R, Kollisch SG, MacDonald R, Dickey N, Rosner Z, Venters H. Staff Satisfaction, Ethical
   Concerns, and Burnout in the New York City Jail Health System. J Correct Health Care. 2016
   Oct;22(4):383-392.

   Venters H. A Three-Dimensional Action Plan to Raise the Quality of Care of US Correctional
   Health and Promote Alternatives to Incarceration. Am J Public Health. April 2016.104.

   Glowa-Kollisch S, Kaba F, Waters A, Leung YJ, Ford E, Venters H. From Punishment to Treatment:
   The “Clinical Alternative to Punitive Segregation” (CAPS) Program in New York City Jails. Int J Env
   Res Public Health. 2016. 13(2),182.

   Jaffer M, Ayad J, Tungol JG, MacDonald R, Dickey N, Venters H. Improving Transgender
   Healthcare in the New York City Correctional System. LGBT Health. 2016 1/8/16.

   Granski M, Keller A, Venters H. Death Rates among Detained Immigrants in the United States. Int
   J Env Res Public Health. 2015. 11/10/15.

   Michelle Martelle, Benjamin Farber, Richard Stazesky, Nathaniel Dickey, Amanda Parsons, Homer
   Venters. Meaningful Use of an Electronic Health Record in the NYC Jail System. Am J Public Health.
   2015. 8/12/15.

   Fatos Kaba, Angela Solimo, Jasmine Graves, Sarah Glowa-Kollisch, Allison Vise, Ross MacDonald,
   Anthony Waters, Zachary Rosner, Nathaniel Dickey, Sonia Angell, Homer Venters. Disparities in
   Mental Health Referral and Diagnosis in the NYC Jail Mental Health Service. Am J Public Health.
   2015. 8/12/15.

   Ross MacDonald, Fatos Kaba, Zachary Rosner, Alison Vise, Michelle Skerker, David Weiss, Michelle
   Brittner, Nathaniel Dickey, Homer Venters. The Rikers Island Hot Spotters. Am J Public Health.
   2015. 9/17/15.

   Selling Molly Skerker, Nathaniel Dickey, Dana Schonberg, Ross MacDonald, Homer Venters.
   Improving Antenatal Care for Incarcerated Women: fulfilling the promise of the Sustainable
   Development      Goals.    Bulletin    of    the   World      Health    Organization.2015.


   Jasmine Graves, Jessica Steele, Fatos Kaba, Cassandra Ramdath, Zachary Rosner, Ross
   MacDonald, Nathanial Dickey, Homer Venters. Traumatic Brain Injury and Structural Violence
   among Adolescent males in the NYC Jail System J Health Care Poor Underserved.
   2015;26(2):345-57.

   Glowa-Kollisch S, Graves J, Dickey N, MacDonald R, Rosner Z, Waters A, Venters H. Data-
   Driven Human Rights: Using Dual Loyalty Trainings to Promote the Care of Vulnerable Patients
   in Jail. Health and Human Rights. Online ahead of print, 3/12/15.

   Teixeira PA1, Jordan AO, Zaller N, Shah D, Venters H. Health Outcomes for HIV-Infected Persons
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 24 of 34 Page ID #:2740




   Released From the New York City Jail System With a Transitional Care-Coordination Plan. 2014.
   Am J Public Health. 2014 Dec 18.


   Selling D, Lee D, Solimo A, Venters H. A Road Not Taken: Substance Abuse Programming in the
   New York City Jail System. J Correct Health Care. 2014 Nov 17.


   Glowa-Kollisch S, Lim S, Summers C, Cohen L, Selling D, Venters H. Beyond the Bridge:
   Evaluating a Novel Mental Health Program in the New York City Jail System. Am J Public Health.
   2014 Sep 11.


   Glowa-Kollisch S, Andrade K, Stazesky R, Teixeira P, Kaba F, MacDonald R, Rosner Z, Selling D,
   Parsons A, Venters H. Data-Driven Human Rights: Using the Electronic Health Record to Promote
   Human Rights in Jail. Health and Human Rights. 2014. Vol 16 (1): 157-165.

   MacDonald R, Rosner Z, Venters H. Case series of exercise-induced rhabdomyolysis in the New
   York City Jail System. Am J Emerg Med. 2014. Vol 32(5): 446-7.

   Bechelli M, Caudy M, Gardner T, Huber A, Mancuso D, Samuels P, Shah T, Venters H. Case Studies
   from Three States: Breaking Down Silos Between Health Care and Criminal Justice. Health Affairs.
   2014. Vol. 3. 33(3):474-81.

   Selling D, Solimo A, Lee D, Horne K, Panove E, Venters H. Surveillance of suicidal and non-suicidal
   self-injury in the New York city jail system. J Correct Health Care. 2014. Apr:20(2).

   Kaba F, Diamond P, Haque A, MacDonald R, Venters H. Traumatic Brain Injury Among Newly
   Admitted Adolescents in the New York City Jail System. J Adolesc Health. 2014. Vol 54(5): 615-7.

   Monga P, Keller A, Venters H. Prevention and Punishment: Barriers to accessing health services
   for undocumented immigrants in the United States. LAWS. 2014. 3(1).

   Kaba F, Lewsi A, Glowa-Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo A,
   Parsons A, Venters H. Solitary Confinement and Risk of Self-Harm Among Jail Inmates. Amer J
   Public Health. 2014. Vol 104(3):442-7.

   MacDonald R, Parsons A, Venters H. The Triple Aims of Correctional Health:     Patient safety,
   Population Health and Human Rights. Journal of Health Care for the Poor and Underserved. 2013.
   24(3).

   Parvez FM, Katyal M, Alper H, Leibowitz R, Venters H. Female sex workers incarcerated in New
   York City jails: prevalence of sexually transmitted infections and associated risk behaviors.
   Sexually Transmitted Infections. 89:280-284. 2013.


   Brittain J, Axelrod G, Venters H. Deaths in New York City Jails: 2001 – 2009.
   Am J Public Health. 2013 103:4.

   Jordan AO, Cohen LR, Harriman G, Teixeira PA, Cruzado-Quinones J, Venters H. Transitional
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 25 of 34 Page ID #:2741




   Care Coordination in New York City Jails: Facilitating Linkages to Care for People with HIV
   Returning Home from Rikers Island. AIDS Behav. Nov. 2012.

   Jaffer M, Kimura C, Venters H. Improving medical care for patients with HIV in
   New York City jails. J Correct Health Care. 2012 Jul;18(3):246-50.


   Ludwig A, Parsons, A, Cohen, L, Venters H. Injury Surveillance in the NYC Jail System, Am J Public
   Health 2012 Jun;102(6).
   Venters H, Keller, AS. Psychiatric Services. (2012) Diversion of Mentally Ill Patients from Court-
   ordered care to Immigration Detention. Epub. 4/2012.
   Venters H, Gany, F. Journal of Immigrant and Minority Health (2011) Mental Health Concerns
   Among African Immigrants. 13(4): 795-7.
   Venters H, Foote M, Keller AS. Journal of Immigrant and Minority Health. (2010) Medical
   Advocacy on Behalf of Detained Immigrants. 13(3): 625-8.
   Venters H, McNeely J, Keller AS. Health and Human Rights. (2010) HIV Screening and Care for
   Immigration Detainees. 11(2) 91-102.
   Venters H, Keller AS. Journal of Health Care for the Poor and Underserved. (2009) The Immigration
   Detention Health Plan: An Acute Care Model for a Chronic Care Population. 20:951-957.
   Venters H, Gany, F. Journal of Immigrant and Minority Health (2009) African Immigrant Health.
   4/4/09.
   Venters H, Dasch-Goldberg D, Rasmussen A, Keller AS, Human Rights Quarterly (2009) Into the
   Abyss: Mortality and Morbidity among Detained Immigrant. 31 (2) 474-491.
   Venters H, The Lancet (2008) Who is Jack Bauer? 372 (9653).

   Venters H, Lainer-Vos J, Razvi A, Crawford J, Shaf’on Venable P, Drucker EM, Am J Public Health
   (2008) Bringing Health Care Advocacy to a Public Defender’s Office. 98 (11).

   Venters H, Razvi AM, Tobia MS, Drucker E. Harm Reduct J. (2006) The case of Scott Ortiz: a clash
   between criminal justice and public health. Harm Reduct J. 3:21

   Cloez-Tayarani I, Petit-Bertron AF, Venters HD, Cavaillon JM (2003) Internat. Immunol.
   Differential effect of serotonin on cytokine production in lipopolysaccharide-stimulated human
   peripheral blood mononuclear cells.15,1-8.


   Strle K, Zhou JH, Broussard SR, Venters HD, Johnson RW, Freund GG, Dantzer R, Kelley KW,
   (2002) J. Neuroimmunol. IL-10 promotes survival of microglia without activating Akt. 122, 9-19.


   Venters HD, Broussard SR, Zhou JH, Bluthe RM, Freund GG, Johnson RW, Dantzer R, Kelley
   KW, (2001) J. Neuroimmunol. Tumor necrosis factor(alpha) and insulin-like growth factor-I in
   the brain: is the whole greater than the sum of its parts? 119, 151-65.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 26 of 34 Page ID #:2742




   Venters HD, Dantzer R, Kelley KW, (2000) Ann. N. Y. Acad. Sci. Tumor necrosis factor-alpha
   induces neuronal death by silencing survival signals generated by the type I insulin-like growth
   factor receptor. 917, 210-20.


   Venters HD, Dantzer R, Kelley KW, (2000) Trends. Neurosci. A new concept in
   neurodegeneration: TNFalpha is a silencer of survival signals. 23, 175-80.


   Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
   USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
   signaling by a survival peptide, 96, 9879-9884.


   Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
   muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.


   Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci. USA. A
   new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor signaling by
   a survival peptide, 96, 9879-9884.



   Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
   muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.


   Venters HD, Bonilla LE, Jensen T, Garner HP, Bordayo EZ, Najarian MM, Ala TA, Mason RP,
   Frey WH 2nd, (1997) Heme from Alzheimer's brain inhibits muscarinic receptor binding via thiyl
   radical generation. Brain. Res. 764, 93-100.


   Kjome JR, Swenson KA, Johnson MN, Bordayo EZ, Anderson LE, Klevan LC, Fraticelli AI,
   Aldrich SL, Fawcett JR, Venters HD, Ala TA, Frey WH 2nd (1997) Inhibition of antagonist and
   agonist binding to the human brain muscarinic receptor by arachidonic acid. J. Mol. Neurosci. 10,
   209-217.


                         Honors and Presentations (past 10 years)
   Oral Presentation, Dual loyalty and other human rights concerns for physicians in jails and
   prisons. Association of Correctional Physicians, Annual meeting. 10/16, Las Vegas.


   Oral Presentation, Clinical Alternatives to Punitive Segregation: Reducing self-harm for
   incarcerated patients with mental illness. American Public Health Association Annual Meeting,
   November 2015, Chicago IL.



   Oral Presentation, Analysis of Deaths in ICE Custody over 10 Years . American Public Health
   Association Annual Meeting, November 2015, Chicago IL.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 27 of 34 Page ID #:2743




   Oral Presentation, Medication Assisted Therapies for Opioid Dependence in the New York City
   Jail System. American Public Health Association Annual Meeting, November 2015, Chicago IL.



   Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement in
   an Urban Jail. American Public Health Association Annual Meeting, November 2014, New
   Orleans, LA.


   Training, International Committee of the Red Cross and Red Crescent, Medical Director meeting
   10/15, Presentation on Human Rights and dual loyalty in correctional health.


   Paper of the Year, American Public Health Association. 2014. (Kaba F, Lewis A, Glowa-
   Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo A, Parsons A, Venters H.
   Solitary Confinement and Risk of Self-Harm Among Jail Inmates. Amer J Public Health. 2014.
   Vol 104(3):442-7.)


   Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
   in an Urban Jail. American Public Health Association Annual Meeting, New Orleans LA, 2014.


   Oral Presentation, Human rights at Rikers: Dual loyalty among jail health staff. American
   Public Health Association Annual Meeting, New Orleans LA, 2014.


   Poster Presentation, Mental Health Training for Immigration Judges. American Public Health
   Association Annual Meeting, New Orleans LA, 2014.


   Distinguished Service Award; Managerial Excellence. Division of Health Care Access and
   Improvement, NYC DOHMH. 2013.


   Oral Presentation, Solitary confinement in the ICE detention system. American Public Health
   Association Annual Meeting, Boston MA, 2013.


   Oral Presentation, Self-harm and solitary confinement in the NYC jail system. American Public
   Health Association Annual Meeting, Boston MA, 2013.


   Oral Presentation, Implementing a human rights practice of medicine inside New York City
   jails. American Public Health Association Annual Meeting, Boston MA, 2013.


   Poster Presentation, Human Rights on Rikers: integrating a human rights-based framework for
   healthcare into NYC’s jail system. American Public Health Association Annual Meeting, Boston
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 28 of 34 Page ID #:2744




   MA, 2013.


   Poster Presentation, Improving correctional health care: health information exchange and the
   affordable care act. American Public Health Association Annual Meeting, Boston MA, 2013.


   Oral Presentation, Management of Infectious Disease Outbreaks in a Large Jail System.
   American Public Health Association Annual Meeting, Washington DC, 2011.


   Oral Presentation, Diversion of Patients from Court Ordered Mental Health Treatment to
   Immigration Detention. American Public Health Association Annual Meeting, Washington DC,
   2011.


   Oral Presentation, Initiation of Antiretroviral Therapy for Newly Diagnosed HIV Patients in the
   NYC Jail System. American Public Health Association Annual Meeting, Washington DC, 2011.


   Oral Presentation, Medical Case Management in Jail Mental Health Units. American Public
   Health Association Annual Meeting, Washington DC, 2011.


   Oral Presentation, Injury Surveillance in New York City Jails. American Public Health
   Association Annual Meeting, Washington DC, 2011.


   Oral Presentation, Ensuring Adequate Medical Care for Detained Immigrants. Venters H, Keller
   A, American Public Health Association Annual Meeting, Denver, CO, 2010.


   Oral Presentation, HIV Testing in NYC Correctional Facilities. Venters H and Jaffer M,
   American Public Health Association, Annual Meeting, Denver, CO, 2010.


   Oral Presentation, Medical Concerns for Detained Immigrants. Venters H, Keller A, American
   Public Health Association Annual Meeting, Philadelphia, PA, November 2009.


   Oral Presentation, Growth of Immigration Detention Around the Globe. Venters H, Keller A,
   American Public Health Association Annual Meeting, Philadelphia, PA, November 2009.


   Oral Presentation, Role of Hospital Ethics Boards in the Care of Immigration Detainees.
   Venters H, Keller A, American Public Health Association Annual Meeting, Philadelphia, PA,
   November 2009.


   Oral Presentation, Health Law and Immigration Detainees. Venters H, Keller A, American
   Public Health Association Annual Meeting, Philadelphia, PA, November 2009.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 29 of 34 Page ID #:2745




   Bro Bono Advocacy Award, Advocacy on behalf of detained immigrants. Legal Aid Society of
   New York, October 2009.


   Oral Presentation, Deaths of immigrants detained by Immigration and Customs Enforcement.
   Venters H, Rasmussen A, Keller A, American Public Health Association Annual Meeting, San
   Diego CA, October 2008.


   Poster Presentation, Death of a detained immigrant with AIDS after withholding of prophylactic
   Dapsone. Venters H, Rasmussen A, Keller A, Society of General Internal Medicine Annual
   Meeting, Pittsburgh PA, April 2008.


   Poster Presentation, Tuberculosis screening among immigrants in New York City reveals higher
   rates of positive tuberculosis tests and less health insurance among African immigrants. Society of
   General Internal Medicine Annual Meeting, Pittsburgh PA, April 2008.


   Daniel Leicht Award for Achievement in Social Medicine, Montefiore Medical Center,
   Department of Family and Social Medicine, 2007.


   Poster Presentation, Case Findings of Recent Arrestees. Venters H, Deluca J, Drucker E. Society
   of General Internal Medicine Annual Meeting, Toronto Canada, April 2007.


   Poster Presentation, Bringing Primary Care to Legal Aid in the Bronx. Venters H, Deluca J,
   Drucker E. Society of General Internal Medicine Annual Meeting, Los Angeles CA, April 2006.


   Poster Presentation, A Missed Opportunity, Diagnosing Multiple Myeloma in the Elderly
   Hospital Patient. Venters H, Green E., Society of General Internal Medicine Annual Meeting,
   New Orleans LA, April 2005.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 30 of 34 Page ID #:2746




                                        Grants: Individual
Co-Principal Investigator, Immigration Detention Health Resource Project (IDHR). Langeloth
Foundation (Project 1917). January 1 2013-January 31 2017 (initial grant 2011-2013). Total grant amount
$300,611.


Principal Investigator, Investigation of testosterone levels, depression and mental status as these
variables associate with HIV dementia. Carle Hospital, Urbana Illinois, total Costs $1,500 (2003).


Principal Investigator, Pro-Inflammatory Cytokine Expression during Pediatric HIV-Encephalopathy in
Togo, West Africa. Elizabeth Glaser Pediatric AIDS Research Foundation, total Costs $5,000 (2000-
2001).

                                                Grants: Program
Ryan White Part A - Prison Release Services (PRS). From HHS/HRSA to Correctional Health Services (NYC
DOHMH), 3/1/16-2/28/17 (Renewed since 2007). Annual budget $ 2.7 million.



Ryan White Part A - Early Intervention Services- Priority Population Testing. From HHS/HRSA to
Correctional Health Services (NYC DOHMH), 3/1/16-2/28/18 (Renewed since 2013). Annual budget
$250,000.



Comprehensive HIV Prevention. From HHS to Correctional Health Services (NYC DOHMH), 1/1/16-
12/31/16. Annual budget $500,000.




HIV/AIDS Initiative for Minority Men. From HHS Office of Minority Health to Correctional Health Services
(NYC DOHMH), 9/30/14-8/31/17. Annual budget $375,000.



SPNS Workforce Initiative, From HRSA SPNS to Correctional Health Services (NYC DOHMH), 8/1/14-
7/31/18. Annual budget $280,000.



SPNS Culturally Appropriate Interventions. From HRSA SPNS to Correctional Health Services (NYC
DOHMH), 9/1/13-8/31/18. Annual budget $290,000.



Residential substance abuse treatment. From New York State Division of Criminal Justice Services to
Correctional Health Services (NYC DOHMH), 1/1/11-12/31/17. Annual budget $175,000.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 31 of 34 Page ID #:2747




Community Action for Pre-Natal Care (CAPC). From NY State Department of Health AIDS Institute to
Correctional Health Services (NYC DOHMH), 1/1/05-12/31/10. Annual budget $290,000.



Point of Service Testing. From MAC/AIDS, Elton John and Robin Hood Foundations to Correctional
Health Services (NYC DOHMH), 11/1/09-10/31/12. Annual budget $100,000.



Mental Health Collaboration Grant. From USDOJ to Correctional Health Services (NYC DOHMH), 1/1/11-
9/30/13. Annual budget $250,000.


                                               Teaching
Instructor, Health in Prisons Course, Bloomberg School of Public Health, Johns Hopkins University, June
2015, June 2014, April 2019.



Instructor, Albert Einstein College of Medicine/Montefiore Social Medicine Program Yearly lectures on
Data-driven human rights, 2007-present.


                           Other Health & Human Rights Activities
DIGNITY Danish Institute Against Torture, Symposium with Egyptian correctional health staff regarding
dual loyalty and data-driven human rights. Cairo Egypt, September 20-23, 2014.



Doctors of the World, Physician evaluating survivors of torture, writing affidavits for asylum hearings,
with testimony as needed, 7/05-11/18.



United States Peace Corps, Guinea Worm Educator, Togo West Africa, June 1990- December 1991.

                -Primary Project; Draconculiasis Eradication. Activities included assessing levels of
                 infection in 8 rural villages and giving prevention presentations to mothers in Ewe and
                 French

                -Secondary Project; Malaria Prevention.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 32 of 34 Page ID #:2748




                                                 Books
Venters H. Life and Death in Rikers Island. Johns Hopkins University Press. 2/19.


                                         Chapters in Books
MacDonald R. and Venters H. Correctional Health and Decarceration. In Decarceration. Ernest Drucker,
New Press, 2017.



                                 Testimony and Op-Ed Columns
Oped: With Katherine McKenzie. Policymakers, provide adequate health care in prisons and
detention centers. CNN Opinion, 7/18/19.
Oped: Getting serious about preventable deaths and injuries behind bars. The Hill, 7/5/19.



Testimony: Access to Medication Assisted Treatment in Prisons and Jails, New York State
Assembly Committee on Alcoholism and Drug Abuse, Assembly Committee on Health, and
Assembly Committee on Correction. NY, NY, 11/14/18.

Oped: Attacks in Syria and Yemen are turning disease into a weapon of war, STAT News, 7/7/17.

Testimony: Connecticut Advisory Committee to the U.S. Commission on Civil Rights: Regarding the use of
solitary confinement for prisoners. Hartford CT, 2/3/17.



Testimony: Venters HD, New York Advisory Committee to the U.S. Commission on Civil Rights: Regarding
the use of solitary confinement for juveniles in New York. July 10, 2014. NY NY.



Testimony: New York State Assembly Committee on Correction with the Committee on Mental Health:
Regarding Mental Illness in Correctional Settings. November 13, 2014. Albany NY.

Testimony: New York State Assembly Committee on Correction with the Committee on Mental Health:
Regarding Mental Illness in Correctional Settings. November 13, 2014. Albany NY.



Oped: Venters HD and Keller AS, The Health of Immigrant Detainees. Boston Globe, April 11, 2009.



Testimony: U.S. House of Representatives, House Judiciary Committee’s Subcommittee on Immigration,
Citizenship, Refugees, Border Security, and International Law: Hearing on Problems with Immigration
Detainee Medical Care, June 4, 2008.
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 33 of 34 Page ID #:2749




                        Membership in Professional Organizations
American Public Health Association




                               Foreign Language Proficiency
French         Fluent

Ewe            Conversant
Case 5:18-cv-01125-SP Document 121 Filed 11/26/19 Page 34 of 34 Page ID #:2750




                                 Prior Testimony and Deposition
Court testimony
Benjamin v. Horn, 75 Civ. 3073 (HB) (S.D.N.Y.) as expert for defendants, 2015



Depositions
Rodgers v. Martin 2:16-cv-00216 (U.S.D.C. N.D.Tx) as expert for plaintiffs, 10/19/17



Fikes v. Abernathy, 2017 7:16-cv-00843-LSC (U.S.D.C. N.D.AL) as expert for plaintiffs

10/30/17



Fernandez v. City of New York, 17-CV-02431 (GHW)(SN) (S.D.NY) as defendant in role as

City Employee 4/10/18.



Charleston v. Corizon Health INC, 17-3039 (U.S.D.C. E.D. PA) as expert for plaintiffs 4/20/18.



Gambler v. Santa Fe County, 1:17-cv-00617 (WJ/KK) as expert for plaintiffs 7/23/18.



Hammonds v. Dekalb County AL, CASE NO.: 4:16-cv-01558-KOB as expert for plaintiffs 11/30/2018.



Mathiason v. Rio Arriba County NM, No. D-117-CV-2007-00054, as expert for plaintiff 2/7/19.



Hutchinson v. Bates et. al. AL, No. 2:17-CV-00185-WKW- GMB, as expert for plaintiff 3/27/19.



Lewis v. East Baton Rouge Parish Prison LA, No. 3:16-CV-352-JWD-RLB, as expert for plaintiff 6/24/19.




                                             Fee Schedule
Case review, reports, testimony $500/hour.
